SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2014 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): São Paulo, September 24, 2014 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: B, Fitch: B-, Moody’s: B3) , the largest low-cost and best fare airline in Latin America (“Company”) in compliance with article 157, §4 of Law no. 6,404/76 and CVM Instruction no. 358/2002, hereby announces the final tender results in connection with (i) Gol LuxCo’s S.A. (“Gol LuxCO”) previously announced offer to purchase for cash (the “2023 Notes Tender Offer”) any and all of its outstanding 10.750% Senior Notes due 2023 (the “2023 Notes”),(ii) Gol Finance’s previously announced offer to purchase for cash (the “2020 Notes Tender Offer”) any and all of its outstanding 9.250% Senior Notes due 2020 (the “2020 Notes”) and (iii) Gol Finance’s previously announced offer to purchase for cash (the “2017 Notes Tender Offer” and, together with the 2023 Notes Tender Offer and the 2020 Notes Tender Offer, the “Tender Offers”) any and all of its outstanding 7.50% Senior Notes due 2017 (the “2017 Notes” and, together with the 2023 Notes and the 2020 Notes, the “Notes”) and related consent solicitations (“Consent Solicitations”) to the adoption of certain amendments (the “Proposed Amendments”) to each of the indentures governing the Notes to eliminate substantially all of the restrictive covenants, as well as various events of default and related provisions contained in such indentures. The Tender Offers expired at 11:59 p.m., New York City time, on September 23, 2014 (the "Expiration Date"). The Company has been advised that, as of the Expiration Date, the following amounts had been validly tendered pursuant to the Tender Offers and related consents to the Proposed Amendments (as defined above) had been delivered:(i) U.S.$45,654,000 in aggregate principal amount of the 2023 Notes, or approximately 56.48% of the 2023 Notes outstanding;(ii) U.S.$140,975,000 in aggregate principal amount of the 2020 Notes, or approximately 47.14% of the 2020 Notes outstanding; and(iii) U.S.$37,679,000 in aggregate principal amount of the 2017 Notes, or approximately 30.93% of the 2017 Notes outstanding. Gol LuxCo has received the requisite consents for the execution of a supplemental indenture to amend the indenture governing the 2023 Notes and will enter into a supplemental indenture to the indenture governing the 2023 Notes containing the 2023 Notes Proposed Amendments. Gol Finance has not obtained the requisite consents for the execution of a supplemental indenture to amend the indenture governing the 2020 Notes and the 2017 Notes. Payment for validly tendered Notes accepted for purchase will be made on the settlement date, expected to be within three business days following the Expiration Date, or as promptly as practicable thereafter. The Notes that have been validly tendered cannot be withdrawn, except as may be required by applicable law. This notice is not an offer to purchase nor a solicitation of an offer to purchase. The Tender Offers are being made solely pursuant to an offer to purchase and its related letter of transmittal. The Tender Offers are not being made to, nor will Gol LuxCo and Gol Finance accept tenders of Notes from, Holders in any jurisdiction in which the Tender Offers would not be in compliance with the securities or blue sky laws of such jurisdiction. 1 GOL Linhas Aéreas Inteligentes S.A ABOUT GOL LINHAS AÉREAS INTELIGENTES S.A. GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), the largest low-cost and best fare airline in Latin America offering, under the GOL and VARIG brands, around 910 daily flights to 67 destinations, 15 of which international in South America, the Caribbean and the United States, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 560 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,500 cities in Brazil and six abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. 2 GOL Linhas Aéreas Inteligentes S.A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 24, 2014 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
